Case 2:18-cv-00052-JPJ-PMS Document 18 Filed 05/11/20 Page 1 of 1 Pageid#: 1426




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                          BIG STONE GAP DIVISION


  CHANTEL HALL,                                     )
                                                    )
                  Plaintiff,                        )     Case No. 2:18CV00052
                                                    )
  v.                                                )            ORDER
                                                    )
  ANDREW SAUL, COMMISSIONER OF                      )     By: James P. Jones
  SOCIAL SECURITY,                                  )     United States District Judge
                                                    )
                   Defendant.                       )



       It appearing that no objections have been timely filed to the Report filed April 23,

 2020, setting forth the findings and recommendations of the magistrate judge, it is

 ORDERED as follows:

       1.    The Report and its findings and recommendations are wholly ACCEPTED

 and APPROVED; and

       2.     Plaintiff’s Motion for Summary Judgment is DENIED and Defendant’s

 Motion for Summary Judgment is GRANTED.

       A final judgment will be entered herewith.

                                                ENTER: May 11, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge
